UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7848



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD E. WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:01-cr-00103; 2:03-2193)


Submitted:   May 23, 2007                   Decided:   July 10, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and GREGORY, Circuit
Judges.


Remanded by unpublished per curiam opinion.


Ronald E. Walker, Appellant Pro Se. Stephanie Lou Haines, OFFICE OF
THE UNITED STATES ATTORNEY, Huntington, West Virginia; Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Samuel David Marsh,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald E. Walker seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.      The notice of

appeal was received in the district court shortly after expiration

of the appeal period.   Because Walker is incarcerated, the notice

is considered filed as of the date it was properly delivered to

prison officials for mailing to the court.        Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).   The record does not

reveal when Walker gave the notice of appeal to prison officials

for mailing.     Accordingly, we remand the case for the limited

purpose of allowing the district court to obtain this information

from the parties and to determine whether the filing was timely

under Fed. R. App. P. 4(c)(1) and   Houston v. Lack.   The record, as

supplemented, will then be returned to this court for further

consideration.



                                                            REMANDED




                               - 2 -